262 F.2d 231
Lennert EKBERG, Jr., a Minor, by Lennert Ekberg, Sr., his father and next friend, and Lennert Ekberg, Sr., Appellants,v.Richard Dean GIFFORD, Appellee.
No. 14560.
United States Court of Appeals District of Columbia Circuit.
Argued November 21, 1958.
Decided December 4, 1958.
Petition for Rehearing Denied January 13, 1959.

Mr. Ralph R. Sachs, Washington, D. C., for appellants.
Mr. Richard W. Galiher, Washington, D. C., with whom Mr. William E. Stewart, Jr., Washington, D. C., was on the brief, for appellee.
Before REED, Associate Justice of the Supreme Court, retired,* and EDGERTON and FAHY, Circuit Judges.
PER CURIAM.


1
This appeal is from a judgment based on a directed verdict for the defendant in a suit for personal injuries. A car driven by the defendant injured the minor plaintiff, a somewhat handicapped 8-year old boy. The boy was crossing the street and was more than half-way across when the defendant's car struck him. The driver of a car traveling in the opposite direction had seen the boy and had stopped his car in time to avoid striking him. We think it was error to direct a verdict for the defendant at the close of the plaintiff's case.


2
Reversed.



Notes:


*
 Sitting by designation pursuant to the provisions of Sec. 294(a), Title 28 U.S.Code